Citation Nr: 1229993	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  02-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to November 1979 and active duty for training (ACDUTRA) from January 1975 to August 1975.  He also had multiple periods of inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran presented testimony before a Veterans Law Judge (VLJ) in September 2003 and April 2009.  Transcripts of those hearings are associated with the claims file. 

This case was remanded by the Board for further development in December 2005, October 2008, April 2010 and January 2011.  

The Board notes that the Veteran perfected an appeal to the issue of entitlement to service connection for a right ear hearing loss disability.  However, in a December 2011 rating decision, the Veteran was granted service connection for a right ear hearing loss disability.  As the benefits sought on appeal have been granted, the Board no longer has jurisdiction over this issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for tinnitus.  After review of the record, the Board finds that another remand is warranted to afford the Veteran an opportunity to testify at a hearing before the third VLJ who will participate in the panel decision on this issue.

VA law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c)  (West 2002); 38 C.F.R. § 20.707 (2011).  Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2011).  In Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the United States Court of Appeals for Veterans Claims (Court) recently held that under § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Thus, if the claimant's appeal is assigned to a Board panel, that claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  Id.   

In this case, the Veteran presented testimony at two hearings before two different VLJs concerning the issue on appeal.  The first hearing was held in September 2003 and the second hearing was held in April 2009.  As the Veteran has provided testimony before only two Board Members, he was given the option to appear for a hearing before a third Board Member who will sit on the panel to adjudicate his appeal.  In August 2012, the Veteran indicated that he wished to appear for the third hearing.  Pursuant to the Court's recent holding in Arneson, on remand, the RO should take appropriate steps to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


